Title: From George Washington to Alexander Hamilton, 8 May 1791
From: Washington, George
To: Hamilton, Alexander



Sir
Charleston [S.C.] May 8th 1791.

Mr Cogdell, the Collector of Georgetown appearing on enquiry a proper Person to be appointed Inspector of Excise for that Survey—You will signify his appointment to that Office & transmit to him his instructions.
Capt. Robert Cochran seems in all respects best qualified to command the revenue Cutter on this station, and I have in consequence appointed him to that Office. He is desired to apply to you for his commission and instructions which you will transmit & communicate to him. I am, Sir Your most Obt servt

G: Washington

